           Case: 1:20-cv-06316 Document #: 49-27 Filed: 03/05/21 Page 1 of 1 PageID #:1058




                                                                       EXHIBIT 23




                       Whistleblowing

A "whistleblower" discloses information he or she
reasonably believes evidences:
• A violation of any law, rule                    • An abuse of authority
  or regulation
                                                  • A substantial and specific danger
• Gross mismanagement                               to public health or safety
• A gross waste of funds                          • Censorship related to scientific
                                                    research if censorship meets one
                                                    of the above-listed categories


 The Office of Special Counsel (OSC) provides a secure channel through which
 current and former federal employees and applicants for federal employment may
 make confidential disclosures. OSC evaluates the disclosures to determine whether
 there is a substantial likelihood that one of the categories listed above has been
 disclosed. If such a determination is made, OSC has the authority to require the
 head of the agency to investigate the matter.


                       To make a disclosure contact:
            U.S. OFFICE OF SPECIAL COUNSEL
              1730 M STREET, N.W., SUITE 218
                WASHINGTON, DC 20036-4505
           PHONE: (202) 804-7000 | TOLL FREE: 1-800-872-9855
                  TTY: 1-800-877-8339 | EMAIL: info@osc.gov

                                  WWW.OSC.GOV
                                                                                             Rev. 01/18
